                    Case 18-31423-lkg     Doc 15    Filed 11/02/18   Page 1 of 1



                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                             In Proceedings
                                                                                   Under Chapter 7
Jeremy Allen Stanton
                                                                                   BK 18−31423−lkg
       Debtor(s)
USAA Federal Savings Bank
       Movant(s),
 vs.
Jeremy Allen Stanton, Debtor and Robert E Eggmann, Trustee
       Defendant(s).


    ORDER LIFTING AUTOMATIC STAY AND ABANDONMENT OF
                       PROPERTY

     This matter is before the Court on a motion for relief from automatic stay and abandonment
of property filed on 10/18/2018; it appearing to the Court
       that the debtor has not filed an objection and/or has consented to the motion;

       that the Trustee has not filed an objection and/or has consented to the motion;

       other:

     IT IS ORDERED that the automatic stay with respect to the property described in the
motion is lifted. The provision in Bankruptcy Rule 4001 (a) (3) staying for fourteen days an order
granting a motion for relief from stay is hereby waived.
     IT IS FURTHER ORDERED that said property is deemed abandoned from the bankruptcy
estate.

ENTERED: November 2, 2018                                    /s/ Laura K. Grandy
                                                             UNITED STATES BANKRUPTCY JUDGE
